Citation Nr: 0527948	
Decision Date: 10/18/05    Archive Date: 11/01/05

DOCKET NO.  03-18 671A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disability.   
 
2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU rating).  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from September 1954 to 
September 1956.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from November 2001 and April 2003 RO 
decisions.  The November 2001 RO decision apparently 
determined, in pertinent part, that new and material evidence 
had not been submitted to reopen a claim for service 
connection for a low back disability.  The April 2003 RO 
decision also denied a claim for a TDIU rating.  The veteran 
provided testimony at a personal hearing at the RO in March 
2004.  

The present Board decision addresses the issue of whether new 
and material evidence has been submitted to reopen a claim 
for service connection for a low back disability.  The issues 
of the merits of the claim for entitlement to service 
connection for a low back disability and entitlement to a 
TDIU rating are the subject of the remand at the end of the 
decision.  


FINDINGS OF FACT

1.  An August 1982 Board decision denied service connection 
for a low back disability.

2.  Evidence submitted since then includes some evidence 
which is not cumulative or redundant, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.  



CONCLUSIONS OF LAW

1.  The August 1982 Board decision that denied service 
connection for a low back disability is final.  38 U.S.C.A. 
§ 7105 (West 2002).

2.  New and material evidence has been submitted to reopen a 
claim for service connection for a low back disability.  38 
U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  
Service connection for certain chronic diseases, including 
arthritis, will be presumed if they are manifest to a 
compensable degree within the first year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R.  
§§ 3.307, 3.309, 1137.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

A preexisting injury or disease will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during wartime service.  This includes 
medical facts and principles which may be considered to 
determine whether the increase is due to the natural progress 
of the condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.  

In this case, service connection for a low back disability 
was previously denied in an August 1982 Board decision.  Such 
decision is considered final, with the exception that the 
claim may be reopened with new and material evidence.  If the 
claim is thus reopened, the claim will be reviewed based on 
all the evidence of record.  38 U.S.C.A. §§ 5108, 7104; Manio 
v. Derwinski, 1 Vet.App. 140 (1991).  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

The evidence of record at the time of the August 1982 Board 
decision included the veteran's service medical records for 
his September 1954 to September 1956 service.  The presently 
available service medical records are apparently incomplete.  
A September 1951 enlistment examination report included a 
notation that the veteran's spine and other musculoskeletal 
systems were normal.  An October 1954 treatment entry noted 
that the veteran was treated for muscle strain of the right 
flank.  A December 1955 entry reported that the veteran 
complained of headaches and backaches.  The diagnosis, at 
that time, was chronic strain, sleeping position.  A January 
1956 entry noted that the veteran reported that he was thrown 
violently against a tank hatch and that he had suffered pain 
in the right posterior chest and pain on breathing since that 
time.  The impression included a contusion of the right 
posterior chest and possible fracture of the eighth rib.  A 
January 1956 radiological report on the same day noted that 
the veteran suffered a tank accident two days earlier to his 
chest and back.  It was reported that there were no 
significant findings as to his dorsal and lumbar spine.  The 
July 1956 separation examination report included a notation 
that the veteran's spine and other musculoskeletal systems 
were normal.  

The Board notes that the August 1982 Board decision and a 
previous June 1981 RO decision referred to several other 
treatment entries during the veteran's period of service.  
These records were dated in 1955 and 1956 and apparently 
showed treatment for back complaints and included some 
references to the veteran suffering back pain for years.  
However, such records are not presently of record.  

Post-service VA and private treatment records show treatment 
on multiple occasions for variously diagnosed low back 
problems.  An October 1956 treatment entry from A. G. Finlay, 
M.D., noted that the veteran reported a history of an injury 
in a tank while in the service in February 1956.  He stated 
that he immediately had severe pain in the neck and dorsal 
and lumbar spine.  The veteran indicated that such pain had 
persisted since that time.  The diagnosis was compression 
injury to the spinal column with some calcification of the 
vertebrae, degenerative arthritis, and fibrositis.  A 
December 1956 entry noted that the veteran had been wearing a 
back brace and that he had been exercising, but that he had 
not improved much, if any.  It was noted that the veteran's 
back still had limitation of motion and that leg lift was 
limited to 30 degrees.  Other treatment entries from Dr. 
Finley referred to continuing treatment for back problems.  
For example, a November 1973 entry noted that the veteran was 
seen for worsening low back pain.  

An April 1978 VA treatment entry noted that the veteran 
complained of pain in the upper back and right arm that first 
started in 1958.  He reported that he was involved in a tank 
accident in Germany and that he suffered a compression 
fracture of two thoracic vertebrae.  The impression was upper 
thoracic pain, chronic, paraspinous area, with no neurologic 
defects.  A June 1978 entry noted that the veteran was seen 
with low back pain for one year.  An April 1980 entry noted 
that the veteran reported that his back was bothering him and 
that he had suffered back problems for years.  The diagnosis 
was low back pain.  

A December 1980 statement from Dr. Finlay noted that he had 
treated the veteran since April 1952.  Dr. Finlay stated that 
he treated the veteran in October 1956 when he complained of 
severe back pain.  It was noted that, at that time, the 
veteran related the details of an accident that occurred in 
February 1956 during service.  Dr. Finlay stated that since 
that time, he had seen the veteran on numerous occasions and 
that his complaints were generally of severe back pain 
involving such incidences of his back slipping out as he 
attempted such maneuvers as rising from a chair.  Dr. Finlay 
indicated that since October 1956, he had observed the 
veteran's condition progressively decline to the point that 
he advised him to consider retirement and that he did so in 
1974.  Dr. Finlay reported that the veteran had been under 
treatment for fibrositis and arthritis of the entire spinal 
column as a result of his initial compression injury and that 
such diagnoses were made as a result of X-rays taken in 
October 1956.  The final diagnosis was fibrositis, moderately 
severe; progressive arthritis with scoliosis; and moderate 
anxiety with depression.  

A May 1981 VA orthopedic examination report noted that the 
veteran reported that he was involved in a tank accident in 
February 1956 during service.  He stated that the tank went 
over a hill and into a hole and that he was thrown down into 
the seat with an injury to his thoracic spine.  The veteran 
indicated that he was taken to the dispensary where X-rays 
were taken and that he was told that he had two broken ribs 
that were separated from the thoracic vertebrae.  He noted 
that after service he began seeing a private physician, Dr. 
Finlay, in November or December 1956.  The veteran reported 
that his pain had waxed and waned since that time, but that 
it had remained constant since the injury.  He stated that he 
had pain throughout his back from his neck down to the sacral 
area.  It was noted that the veteran had developed low back 
pain as well as thoracic back pain and that he reported that 
the thoracic back pain would become severe causing a drawing 
sensation in his right arm.  As to an impression, the 
examiner indicated that the veteran most likely had some 
traumatic arthritis and degenerative joint disease 
accelerated by his accident in 1956.  The examiner stated 
that the findings of the straight leg and bent leg raises 
also suggested some disc disease involving the lumbar spine.  

In a September 1981 statement, Dr. Finlay reported that he 
had followed the veteran beginning in April 1952 to the 
present date.  Dr. Finlay stated that he had also been the 
family physician for the veteran's parents for thirteen years 
prior to the veteran entering the service.  Dr. Finlay stated 
that the veteran was never treated by him for any back strain 
or injury prior to October 1956, and that he had no knowledge 
of any other doctor treating him.  Dr. Finlay commented that 
he could state with reasonable certainty that the veteran did 
not have any back strain or back injuries prior to his 
entering the service.  

The veteran had also submitted multiple lay statements in 
support of his claim.  Some of the lay statements were from 
soldiers who served with him and reported that he was injured 
in a tank accident during service.  

The evidence received since the August 1982 Board decision 
includes additional private and VA treatment records as well 
as records from the veteran's employer.  Such records contain 
evidence of continued treatment for variously diagnosed back 
problems.  The veteran also submitted additional lay 
statements, including statements from soldiers who served 
with him and reported that he was involved in a tank accident 
during service and complained of back pain.  

A September 2001 VA treatment entry noted that the veteran 
stated that he injured his back in a tank accident during 
service in 1956.  It was noted that he complained of severe 
stiffness and limited range of motion in his low back and 
that he also described radicular pain in the right leg 
intermittently.  The veteran indicated that he had had pain 
in his low back and right leg approximately three to four 
times a year that would last for three to six weeks and would 
resolve with rest and non-steroidal anti-inflammatory agents 
drugs.  The assessment included back pain and possible 
extensive degenerative joint disease.  The examiner commented 
that he advised the veteran regarding filing a claim for 
service-connected disability of his back.  

The Board observes that in the evidence available at the time 
of the August 1982 Board decision, there were several 
references to the veteran having low back pain since an 
injury from a tank accident during service.  For example, as 
noted above, an October 1956 treatment entry from Dr. Finlay 
referred to a tank injury in February 1956 and related a 
diagnosis of compression injury to the spinal column with 
some calcification of the vertebrae, degenerative arthritis, 
and fibrositis.  A December 1980 statement from Dr. Finlay 
stated that the veteran had been under treatment of 
fibrositis and arthritis of the entire spinal column as a 
result of an initial compression injury and that such 
diagnosis were made as a result of X-rays taken in October 
1956.  A May 1981 VA orthopedic examination report noted, as 
to an impression, that the veteran most likely had some 
traumatic arthritis and degenerative joint disease 
accelerated by his accident in 1956.  The references to the 
tank injury during service were apparently based on the 
history provided by the veteran.  

The Board notes that the evidence received since the August 
1982 Board decision includes additional evidence of treatment 
for low back problems as well as additional references to a 
low back injury during service.  The September 2001 VA 
treatment entry, noted above, indicated that the veteran 
reported that he injured his back in a tank accident in 1956 
and related an that included back pain and possible extensive 
degenerative joint disease.  The examiner specifically 
commented that he advised the veteran regarding filing a 
claim for service-connected disability of his back.  The 
Board observes that the reference to a back injury in service 
is similar to such references that were of record at the time 
of the August 1982 Board decision.  However, the VA examiner 
in September 2001 specifically stated that he advised the 
veteran regarding filing a claim for service-connected 
disability of the back.  Although the examiner did not 
specifically relate the present back injury to an injury to 
service, his statement as to filing a claim for service 
connection certainly raises a question of a possible 
relationship between the veteran's present low back 
disability and his period of service or within one year of 
service separation (as required for presumptive service 
connection for arthritis).  That evidence will be considered 
credible for the purpose of determining whether new and 
material evidence has been submitted.  Therefore, the Board 
finds that the evidence received since the November 2001 RO 
decision is not cumulative or redundant, relates to an 
unestablished fact necessary to substantiate his claim, and 
raises a reasonable possibility of substantiating the claim.  

The Board concludes that evidence submitted since the August 
1982 Board decision is new and material, and thus the claim 
for service connection for a low back disability is reopened.  
This does not mean that service connection is granted.  
Rather, the merits of the claim for service connection will 
have to be reviewed on a de novo basis (see Manio, supra), 
after completion of additional development, as discussed in 
the below remand.  

Duty to Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  The 
VCAA and its implementing regulations essentially eliminate 
the concept of the well-grounded claim.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.102.  They also include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

The Board points out that the VCAA expressly provides that 
nothing in the Act "shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
section 5108 of this title."  38 U.S.C. § 5103A(f).  

In any event, the Board finds that VA has met the duty to 
assist and notify such that consideration was appropriate of 
the issue of whether new and material evidence had been 
submitted to reopen the claim.  In this regard, the U.S. 
Court of Appeals for Veterans Claims (Court) in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) indicates, generally, that 
four elements are required for proper VCAA notice:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to his claim. 

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes treatment reports and 
examination reports.  Significantly, no additional available 
pertinent evidence has been identified by the veteran as 
relevant to the issues decided on appeal.  

Under these circumstances, no further action is necessary to 
assist the veteran with the claims.  Moreover, in an April 
2003 statement of the case, a December 2003 letter, a March 
2004 RO hearing, an October 2004 supplemental statement of 
the case, and a March 2005 letter, the veteran was 
effectively furnished notice of the types of evidence 
necessary to substantiate his claims as well as the types of 
evidence VA would assist him in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The veteran has been notified of the applicable laws and 
regulations that set forth the criteria for whether new and 
material evidence has been submitted to reopen a claim for 
service connection for a low back disability.  The 
discussions in the rating decision, the statement of the 
case, the RO hearing, and the supplemental statement of the 
case, have informed the veteran of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  The Board therefore finds that the notice 
requirements of the new law and regulation have been 
substantially met.  Any deficiencies constitute no more than 
harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

In this case, the veteran has been provided more than one 
year to respond to the requests of the VA for information in 
support of his case.  Further, he has either directly or 
indirectly responded to the many requests for information.  
Therefore, further delay in the adjudication of this case is 
not warranted.  


ORDER

The claim for service connection for a low back disability is 
reopened, and to this extent only, the benefit sought on 
appeal is granted.  


REMAND

As the Board has determined that the previously denied claim 
for service connection for a low back disability, has been 
reopened by new and material evidence, the claim must be 
reviewed on a de novo basis.  Manio, supra.  

The other issue on appeal is entitlement to a TDIU rating.  

The Board finds that there is a further duty to assist the 
veteran in developing evidence pertinent to his claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

As noted above, the veteran's service medical records are 
apparently incomplete.  A September 1951 enlistment 
examination report included a notation that the veteran's 
spine and other musculoskeletal systems were normal.  An 
October 1954 treatment entry noted that the veteran was 
treated for muscle strain of the right flank.  A December 
1955 entry reported that the veteran complained of headaches 
and backaches.  The diagnosis, at that time, was chronic 
strain, sleeping position.  A January 1956 entry noted that 
the veteran reported that he was thrown violently against a 
tank hatch and that he had suffered pain in the right 
posterior chest and pain on breathing since that time.  The 
impression included a contusion of the right posterior chest 
and possible fracture of the eighth rib.  A January 1956 
radiological noted that the veteran suffered a tank accident 
two days earlier to his chest and back and that there were no 
significant findings as to his dorsal and lumbar spine.  The 
July 1956 separation examination report included a notation 
that the veteran's spine and other musculoskeletal systems 
were normal.  

The Board notes that the August 1982 Board decision and a 
previous June 1981 RO decision referred to several other 
treatment entries during the veteran's period of service.  
These records were dated in 1955 and 1956 and apparently 
showed treatment for back complaints and included some 
references to the veteran suffering back pain for years.  
However, such records are not presently of record.  It is 
unclear from the record what happened to the missing service 
medical records.  There is no indication in the record that 
there was an attempt to obtain the missing service medical 
records, or at least copies of such records.  

Post-service private and VA treatment records show treatment 
for variously diagnosed low back problems.  An October 1956 
treatment entry from A. G. Finlay, M.D., noted that the 
veteran reported a history of an injury in a tank while in 
the service in February 1956.  The diagnosis was compression 
injury to the spinal column with some calcification of the 
vertebrae, degenerative arthritis, and fibrositis.  An April 
1978 VA treatment entry noted that the veteran complained of 
pain in the upper back and right arm that first started in 
1958.  He reported that he was involved in a tank accident in 
Germany and that he suffered a compression fracture of two 
thoracic vertebrae.  The impression was upper thoracic pain, 
chronic, paraspinous area, with no neurologic defects.  

A December 1980 statement form Dr. Finlay noted that he had 
treated the veteran since April 1952.  Dr. Finlay stated that 
he treated the veteran in October 1956 when he complained of 
severe back pain.  It was noted that, at that time, the 
veteran related the details of an accident that occurred in 
February 1956 during service.  Dr. Finlay reported that the 
veteran had been under treatment for fibrositis and arthritis 
of the entire spinal column as a result of his initial 
compression injury and that such diagnoses were made as a 
result of X-rays taken in October 1956.  The final diagnosis 
was fibrositis, moderately severe; progressive arthritis with 
scoliosis; and moderate anxiety with depression.  

A May 1981 VA orthopedic examination report noted that the 
veteran reported that he was involved in a tank accident in 
February 1956 during service.  He stated that his pain had 
waxed and waned since that time, but that it had remained 
constant since the injury.  The veteran indicated that he had 
pain throughout his back from his neck down to the sacral 
area.  As to an impression, the examiner indicated that the 
veteran most likely had some traumatic arthritis and 
degenerative joint disease accelerated by his accident in 
1956.  The examiner stated that the findings of the straight 
leg and bent leg raises also suggested some disc disease 
involving the lumbar spine.  

In a September 1981 statement, Dr. Finlay reported that he 
had followed the veteran beginning in April 1952 to the 
present date.  Dr. Finlay commented that he could state with 
reasonable certainty that the veteran did not have any back 
strain or back injuries prior to his entering the service.  

A September 2001 VA treatment entry noted that the veteran 
stated that he injured his back in a tank accident during 
service in 1956.  It was noted that the veteran complained of 
severe stiffness and limited range of motion in his low back 
and that he also described radicular pain in the right leg 
intermittently.  The assessment included back pain and 
possible extensive degenerative joint disease.  The examiner 
commented that he advised the veteran regarding filing a 
claim for service-connected disability of his back.  

The Board notes that the veteran has not been afforded a VA 
examination with an etiological opinion as to his claim for 
service connection for a low back disability.  

Given such factors, it is the judgment of the Board that the 
duty to assist the veteran with his claim includes obtaining 
any missing service medical records, and providing him with a 
VA examination with an etiological opinion.  Id.  

Accordingly, this issue is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following:  

1.  Contact the National Personnel Records 
Center (NPRC), or any other appropriate 
service department offices, and request 
that a search be conducted for all medical 
records (including copies) pertaining to 
the veteran during his period of service 
from September 1954 to September 1956.  If 
more details are required to conduct such 
search, the veteran should be asked to 
provide the necessary information.  A 
search for additional service medical 
records should also be conducted at the 
RO.  The results of such request, whether 
successful or unsuccessful, should be 
documented in the claims file, and the 
veteran informed of any negative results.

2.  Have the veteran undergo a VA 
examination to determine the nature and 
etiology of his claimed low back 
disability.  The claims folder must be 
provided to and reviewed by the examiner 
in conjunction with the examination.  The 
examiner should diagnose all current low 
back disabilities.  Based on a review of 
historical records and medical principles, 
the examiner should provide a medical 
opinion, with adequate rationale, as to 
the approximate date of onset and etiology 
of any currently diagnosed low back 
disabilities, including any relationship 
with the veteran's period of service from 
September 1954 to September 1956.  The 
examiner should also comment as to whether 
any pre-service low back problem indicated 
was permanently worsened by service.  

3.  Thereafter, review the veteran's claim 
for entitlement to service connection for 
a low back disability (on a de novo basis) 
and for entitlement to a TDIU rating.  If 
the claims are denied, issue a 
supplemental statement of the case to the 
veteran and his representative, and they 
should be given an opportunity to respond, 
before the case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).  



	                     
______________________________________________
	HARVEY P. ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


